Citation Nr: 1715933	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right shin splints and if so, whether service connection is warranted, to include as secondary to flat feet.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left shin splints and if so, whether service connection is warranted, to include as secondary to flat feet.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for severe allergies, to include rhinitis, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right leg swelling and if so, whether service connection is warranted, to include as secondary to flat feet.

6.  Whether new and material evidence has been received to reopen a claim for service connection for left leg swelling and if so, whether service connection is warranted, to include as secondary to flat feet.

7.  Whether new and material evidence has been received to reopen a claim for service connection for flat feet and if so, whether service connection is warranted.
	
8.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include residual scars from facial acne and pseudofolliculitis barbae, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran, Mr. R.J., and Mr. D.S.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1990 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA)  Appeals Management Office in Washington, D.C.  The Regional Office (RO) in Houston, Texas, retains jurisdiction over the Veteran's file.

In March 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in March 2017, the Veteran, as well as Mr. R.J., and Mr. D.S., testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  During the Board hearing, the Veteran submitted additional evidence.  Furthermore, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the file after the issuance of the July 2015 statement of the case (SOC).  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider all of the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in August 2011, the AOJ denied service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder.

2.  Evidence added to the record since the final August 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision that denied service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2016)].

2.  New and material evidence has been received to reopen a claim for service connection for right shin splints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

3.  New and material evidence has been received to reopen a claim for service connection for left shin splints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

4.  New and material evidence has been received to reopen a claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

5.  New and material evidence has been received to reopen a claim for service connection for severe allergies.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

6.  New and material evidence has been received to reopen a claim for service connection for right leg swelling.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

7.  New and material evidence has been received to reopen a claim for service connection for left leg swelling.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

8.  New and material evidence has been received to reopen a claim for service connection for flat feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  New and material evidence has been received to reopen a claim for service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

In this case, the Veteran's complete active duty and Reserve service treatment records (STRs) are missing and the AOJ issued a formal finding of unavailability regarding such in August 2011 and February 2015.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues an SOC, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in August 2010, the Veteran filed his original claim for service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder.

In a rating decision issued in August 2011, the AOJ considered the Veteran's VA treatment records, private medical records, a 1995 Reserve unit record, and supporting statements submitted by the Veteran's fellow service members, including T.H., C.P, P.H., J.H., and R.J.  Based on such evidence, the AOJ denied service connection for all issues on the basis that the disabilities were not incurred in nor caused by service.  Specifically, the AOJ noted that, while the lay statements of record confirmed the Veteran's reports of in-service symptoms related to his claims, the lay persons were not competent to link those symptoms with clinical diagnoses.  Further, there was no medical evidence linking the Veteran's claimed disorders with his military service.

The Veteran was advised of the decision and his appellate rights in August 2011.  He filed a notice of disagreement in March 2012 and an SOC was issued in April 2012.  Thereafter, no further communication regarding his claims of entitlement to service connection was received until November 2012, when the Veteran, through his representative, inquired as to the status of his appeal.  In this regard, an email dated the same month from an RO employee indicates that he had contacted the Veteran and explained that, as the Veteran did not perfect his appeal in a timely manner, it was closed.  At such time, the Veteran indicated that he had recently moved and the SOC was sent to an incorrect address.  Again in January 2013, the Veteran reported that he never received the April 2012 SOC and that his address had changed.  Thereafter, the SOC was reissued on January 9, 2013, and sent to the Veteran's new address.  However, he did not perfect his appeal within 60 days of the reissuance of the SOC.  In this regard, following the reissuance of the SOC, the first communication from the Veteran was received on March 12, 2013, at which time he requested to reopen his previously denied claims. 

The Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no new and material evidence was received within the remainder of the appeal period and, while the Veteran submitted duplicate copies of Reserve records that were of record at the time of the prior decision, no new service department records have been received since such time.  Therefore, the August 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2016)].

The new evidence received since the August 2011 rating decision includes additional VA and private treatment records, additional lay statements, VA examination reports and opinions, and the hearing transcripts from the March 2015 and March 2017 hearings.  Notably, in the lay statements and hearing testimony, the Veteran and others noted that he reported experiencing symptoms related to his legs, back, feet, allergies, and skin during service.

In addition to the lay statements, the Veteran submitted a February 2017 private opinion from a Nurse Practitioner (NP) M.H. in which she opined "that it is at least as likely as not that the [V]eteran's chronic...bilateral flat feet, bilateral leg swelling...bilateral shin splints...severe allergies, pseudo-folliculitis...[and] chronic back pain [were] caused by his active service...."

Based on the suggested link between the Veteran's service and his bilateral shin splints, back disorder, severe allergies, bilateral leg swelling, bilateral flat feet, and skin disorder and presuming the credibility of the statements from the Veteran and his fellow service members pursuant to Justus, the Board finds that the evidence received since the August 2011 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims for service connection for bilateral shin splints, a back disorder, severe allergies, bilateral leg swelling, flat feet, and a skin disorder.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claims were previously denied as there was no evidence that the disorders occurred in service or were caused by his service.  Since such time, he has submitted an opinion from a medical professional noting a relationship between his right and left shin splints, back disorder, severe allergies, right and left leg swelling, flat feet, and skin disorder.  See Shade, supra.  Therefore, based on the foregoing, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for right shin splints, left shin splints, a back disorder, severe allergies, right leg swelling, left leg swelling, flat feet, and a skin disorder are reopened.

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for right shin splints is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for left shin splints is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for severe allergies is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for right leg swelling is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for left leg swelling is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for flat feet is reopened; the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for a skin disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims for service connection for right shin splints, left shin splints, a back disorder, severe allergies, left leg swelling, right leg swelling, flat feet, and a skin disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In documents of record and at his March 2017 Board hearing, the Veteran claims that his right and left shin splints, back disorder, flat feet, and right and left leg swelling began during service when he was required to carry heavy packs and walk far distances.  Alternatively, he claimed at the March 2015 Decision Review Officer hearing that his bilateral shin splints and leg swelling were caused by his flat feet.  Regarding his claim for service connection for severe allergies, he asserts that they began when he was transferred from a warm climate to a cold climate during his service.  Finally, he has reported that his skin disorder began during service and that he was placed on "no-shave" profiles therein due to his skin disorder.  Notably, he has not alleged that any of his conditions had their onset during his Reserve service.

Regarding the first element of service connection claims, a current disability, the Board notes that the record contains diagnoses related to right and left shin splints, allergies, flat feet, and a skin disorder.  Specifically, in Disability Benefits Questionnaires completed by the Veteran's VA physician in April 2014, diagnoses of the following were noted:  bilateral anterior shin splints, flat feet, and allergic rhinitis.  Thereafter, in conjunction with July 2015 VA examinations, the Veteran was diagnosed with:  residual scars from facial acne, acne, pseudofolliculitis barbae, flat feet, and chronic sinusitis and rhinitis.  Notably, the Veteran filed a separate claim for service connection for sinusitis which was denied in an unappealed April 2015 rating decision.  As such, the Veteran's current claim for severe allergies is limited to non-sinusitis diagnoses.

However, it is unclear from the record whether the Veteran has a current back disorder or a disorder characterized by swelling of the legs.  Specifically, his VA treatment records contain reports of chronic back pain, which was also noted on the April 2014 Disability Benefits Questionnaire cited above.  The 2015 VA examiner only noted a diagnosis of lumbar strain, apparently based on the Veteran's lay statements as she noted an onset date of 1987 despite the fact that no STRs from that period have been associated with the record.  Additionally, while the Veteran reported to the VA examiner that he had been diagnosed with degenerative disc disease, his VA records do not support this assertion and instead reveal that a lumber magnetic resonance imaging (MRI) performed in 2014 was normal.  Furthermore, neither the Veteran's VA physician nor the 2015 examiner noted a diagnosis associated with bilateral leg swelling.

In this regard, pain and swelling are symptoms and such, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, supra.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, supra.  However, if outstanding medical records exist that attribute the Veteran's low back pain or leg swelling to a clinical diagnoses, those disorders could be a disability for VA purposes.  In this regard, while the record contains an opinion from NP M.H. as to the cause of the Veteran's bilateral leg swelling and chronic back pain, the record does not contain any treatment records from her.  Additionally, the Veteran reported at the March 2017 Board hearing that another physician noted the presence of exercise-induced swelling and knotting in his lower legs.  However, while the record does contain some evidence of stress testing performed by VA in 2010, the records do not document the presence of leg knotting or swelling or a diagnosed disorder.  Thus, attempts should be made on remand to procure any outstanding records that document a diagnoses related to back pain and leg swelling.  Relevant ongoing VA records should also be requested.  38 U.S.C.A. 
§ 5103A(c).

Turning to the next element of service connection, in-service incurrence, as noted above, the Veteran's STRs have not been associated with the record.  However, the Veteran has submitted numerous lay statements from his fellow service members in which they uniformly agree that he reported experiencing shin splints, back pain, leg pain, and foot pain during service.  They have also reported that he suffered from allergy symptoms during service, including running eyes, a running nose, and sneezing.  Finally, they have submitted similar statements noting the Veteran had irritated skin and received no-shave profiles and no-running profiles during his active duty.  Thus, the Board finds that the in-service element has been satisfied with respect to the claims on appeal.

Here, the Board observes that neither the Veteran, nor his fellow service members, are competent to report that the symptoms he experienced during service are symptoms of his current diagnoses or whether he had clinical diagnoses during service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, to establish service connection, there must be a nexus between the Veteran's reported in-service symptoms and his current diagnoses, especially as his claimed disorders are not considered chronic for VA purposes.  See Walker, supra, 38 C.F.R. 
§ 3.309(a).

Unfortunately, the private and VA nexus opinions of record are inadequate for appellate review.  In this regard, NP M.H.'s February 2017 opinion is inadequate as she did not provide any rational to support her opinion that all of the disabilities on appeal are linked to the Veteran's service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Regarding the July 2015 VA opinions, they are also inadequate for appellate review.  Specifically, the examiner provided virtually the same opinion as to all eight claims on appeal stating "...[d]ue to the absence of supporting evidence of a persistent [disability] in the medical records, I am unable to link the [V]eteran's current [disability] to [his service]."  The examiner followed this statement by citing medical records that were reviewed, but failed to explain the relevance of the cited records or explain how they supported her opinion.  Thus, the Board finds that this opinion is also inadequate for appellate review and remand is required for procurement of addendum opinions.

Notably, the record also contains a June 2011 VA opinion regarding the etiology of the Veteran's skin condition.  At that time, the Veteran was diagnosed with pseudofolliculitis barbae and the examiner noted the Veteran had the condition during his Reserve service in August 1995.  However, she opined that the disorder was less likely than not related to his military service because it results from a foreign body reaction to the curved hairs that grow back into the skin from shaving.  As the Veteran has credibly reported that he shaved his face during his military service, it is unclear whether the 2011 examiner considered these reports in rendering her opinion.  In fact, it seems that she was unaware that the Veteran asserts that shaving itself caused his skin disorder.  Thus, the Board finds that this opinion is also inadequate to decide the appeal as the examiner did not consider the lay statements of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from September 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers, to include NP M.H. or any medical care provider who has have provided treatment for the claims in appellate status or diagnosed the Veteran with a back disorder or a disorder characterized by swelling of the legs.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Forward the record to an appropriate VA examiner in order to render an opinion as to the nature and etiology of the Veteran's claimed disorders.  A copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion, especially in regard to the claims for service-connection for a back disorder or a disorder characterized by bilateral leg swelling.  

Upon a review of the record the examiner is asked to respond to the following:

Flat Feet

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's flat feet are related to his military service, to include his reports of marching for long distances while carrying heavy equipment therein?

Right and Left Leg Disorders

(a)  Identify all current right and left leg diagnoses that have existed since approximately March 2013, to include any diagnoses that are manifested by swelling of the legs and shin splints.

(b)  For each diagnosed right and left leg disorder, is it at least as likely as not that such disorder is related to the Veteran's military service, to include his reports of marching for long distances while carrying heavy equipment therein?  

(c)  If, and only if, the examiner finds that the Veteran's flat feet were caused by his military service, for each currently diagnosed right and left leg disorder, is it at least as likely as not that the disorder is caused or aggravated by the Veteran's flat feet?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Back Disorder

(a)  Identify all current back disorders that have existed since approximately March 2013.

(b)  For each diagnosed back disorder, is it at least as likely as not that such disorder is related to the Veteran's military service, to include his reports of marching for long distances while carrying heavy equipment therein?  

(c)  If arthritis of the back is diagnosed, did such manifest within one year of his service discharge in July 1990?  If so, please describe the manifestations.

Severe Allergies

(a)  Identify all current allergy or nasal disorders that have existed since approximately March 2013, except sinusitis.

(b)  For each diagnosed allergy or nasal disorder except sinusitis, is it at least as likely as not that such disorder is related to the Veteran's military service, to include his reports of experiencing running eyes, a runny nose, and sneezing following his move from Texas to Washington State?  

Skin Disorder

(a)  Identify all current skin or shaving disorders that have existed since approximately March 2013.

(b)  For each diagnosed skin or shaving disorder, is it at least as likely as not that such disorder is related to the Veteran's military service, to include his reports of experiencing a shaving rash therein?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the lay statements of his fellow service members.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


